 In the Matter of DIXIE DISTILLED PRODUCTS CO., INC.,andUNITEDCANNERY,AGRICULTURAL,PACKING AND ALLIEDWORKERS OFAMERICA, C. I.O.CaseNo. R-3531 `Decided February20,194Practice and Procedure:petition dismissed where results of an election, heldpursuant to a stipulation for certification upon consent election, show thatno representative has been selected by a majority of employees in theappropriate unit.Mr. Earle K. Shawe,for the Board.Mr. Harry Kabakoff,ofMemphis, Tenn., for the Company.Mr. William Haber,of Memphis, Tenn., for the Union.Miss Melvern R. Krelow,of counsel'to the Board.DECISIONANDORDEROn September 8, 1941, United Cannery, Agricultural, Packing andAlliedWorkers of America, C. I. 0., herein called the Union, filedwith the Regional Director for the Tenth Region (Atlanta, Georgia)a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Dixie Distilled Prod-ucts Co., Inc., Memphis, Tennessee, herein called the Company,, en-gaged in the business of rectifying, blending, bottling, and sale anddistribution of liquors, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Septem-ber 9, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act, and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing on due notice.On September 9, 1941, the, Company, theUnion, and an attorney for the Board entered into a "STIPULATIONFOR CERTIFICATION UPON CONSENT ELECTION."39 N L. R. B., No 936 DIXIE 'DISTILLED 'PRODUCTS CO.37Pursuant to the Stipulation, an election by secret ballot was con-ducted on December 19, 1941, under the direction and supervision ofthe Regional Director, among all of the production and maintenanceemployees employed at the'Company's Memphis Plant, excluding allsupervisory and clerical employees, to determine whether or not saidemployees desired to be represented by the Union.On January. 2,1942, the Regional Director issued and duly served, upon the ,partieshis Election Report on the ballot.No objections to ' the conduct ofthe ballot or the Election Report have been filed by any of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Total number eligible_______________________________________12Total ballots cast___________________________________________Total number of ballots cast forUNITED CANNERY,AGRICULTURAL11PACKING AND ALLIED WORKERS OF AMERICA, C I. 0---- _-_----2Total number of ballotscast against UNITEDCANNERY, AGRI-CULTURAL PACKING AND ALLIED WORKERS OF AMERICA, C. I 0__8Total number of challenged ballots__________________________1Total number of void ballots_________________________________0Total number of blank ballots_______________________________0The results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees in the ap-propriate unit.The petition filed by United Cannery, Agricultural,Packing and Allied Workers of America, C. I. 0., for investigationand certification of representatives of employees of Dixie DistilledProducts Co., Inc., Memphis, Tennessee, will therefore be dismissed.FINDINGS OF FACT1.A question affecting commerce has arisen 'concerning the'repre-sentation of employees of Dixie Distilled Products Co., Inc., Memphis,Tennessee, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All of the production and maintenance employees, employed atthe Company's Memphis Plant, excluding all supervisory and clericalemployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat.449, and pursuanttoArticleIII, Sections 8 and 9, of theNationalLaborRelations Board Rules and Regulations-Series 2,as amended, 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS HEREBY ORDEREDthat the petition for investigation and certifi-cation of representatives of employees of Dixie Distilled ProductsCo., Inc., Memphis,Tennessee,filed by United Cannery, Agricultural,Packing and Allied Workers of America, C. I. 0., be, and it hereby is,dismissed.CHAIRMAN MILLIS took no part in the considerationof the aboveDecision and Order.